—Appeal by the defendant from a judgment of the Supreme Court, Kings County (George, J.), rendered April 2, 1992, convicting him of robbery in the first degree (six counts) and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding the prosecutor’s remarks during her summation are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, the prosecutor’s remarks were fair comment on the evidence (see, People v Ashwal, 39 NY2d 105), fair response to the defense counsel’s summation (see, People v Colon, 122 AD2d 151), or harmless error in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
We find that the sentence imposed was not unduly harsh or excessive. Sullivan, J. P., Rosenblatt, Pizzuto and Joy, JJ., concur.